Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 20190200051 A1) in view of Mackell et al. (US 20200344278 A1).
	Regarding claim 1, Paul teaches a smart directing method, comprising: 
capturing a first video from a video capture device (capturing live video via camera – see 0037, 0089); and
	triggering a transition directing mode so as to play a transition directing scene on at least one remote end apparatus when at least one specific person is out of the first video (causing a transition of broadcasting the live video to a sponsored content item on other client devices when a first client user, e.g., a live streamer, is out of the live video in response to an action of the first client user, e.g., selecting option 934. See 0088-0090, 0094, 0098, 0099, 0102, and 0105).
	Paul lacks to teach the features of detecting at least one specific person in the first video and determining whether the at least one specific person is out of the first video comprising detecting at least one recognition characteristic of the at least one specific person in the first video and determining whether the at least one recognition characteristic is in the first video. Mackell teaches determining when an identified participant leaves a meeting room or is not captured in a video by detecting at least one specific participant in the video, e.g., face recognition. See FIGs. 2-3, 0027, 0028, 0030, 0035, 0036, and 0042. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul by detecting at least one specific person in a video and determining whether the at least one specific person is out of the video comprising detecting at least one recognition characteristic of the at least one specific person in the video and determining whether the at least one recognition characteristic is in the video as taught by Mackell for purposes of providing identification of participants in video content during a live communication event to enhance a viewing experience of the audiences.
	Paul in view of Mackell teaches triggering transition of broadcasting live video to the sponsored content item when at least one specific user/participant being detected is out of the live video, e.g., leaving or not captured in the live video. See Paul: 0088-0090, 0094, 0098, 0099, 0102, and 0105; Mackell: 0020, 0030, and 0042).
	Regarding claim 3, Paul in view of Mackell teaches that wherein the recognition characteristic comprises at least a face/identity recognition (see FIG.s 2-3, 0027, 0028, 0035, 0036).
	Regarding claim 4, Paul teaches that wherein the transition directing scene comprises at least a text, a sound, a webpage embedded screen, a real-time image, a default image, a picture, and/or a screenshot (e.g., the sponsored content item 944 includes audio and video content or visual content – see 0092).
	Regarding claim 5, Paul teaches that wherein the transition directing scene comprises the first video (the audio and video sponsored content item 944 - see 0092 and 0094).
	Regarding claim 6, Paul teaches transmitting an originating direct scene to the remote end apparatus, so that the remote end apparatus plays the original directing scene (broadcasting the live video to second client user devices for playing – see 0086-0090).
	Regarding claim 7, Paul teaches transferring the original directing scene to the transition directing scene; and transmitting the transition directing scene to the at least one remote end apparatus, so that the at least one remote end apparatus plays the transition directing scene (interrupting the broadcast of live stream and replacing the broadcast of live video with the sponsored content item for playing at the second client user devices – see 0094, 0098, and 0099).
	Regarding claim 8, Paul teaches that wherein the original directing scene comprises at least a text, a voice, a webpage embedded screen, a real-time image, a default image, a picture, and/or a screen shot (e.g., live video – see 0089-0090).
	Regarding claim 9, Paul teaches that wherein the original directing scene comprises the first video (e.g., live video – see 0089-0090).
	Regarding claim 10, Paul teaches that wherein the video capture device is a camera, and the at least one specific person is a live streamer (e.g., first client user -  see FIGs. 9A-B, 0037 and 0086-0090).
	Regarding claim 11, Paul teaches transmitting the transition directing scene to the remote end apparatus through a live stream, so that the remote end apparatus plays the change direct scene to at least one audience (replacing the live video from the first client user with the sponsored content item for displaying on the second client user devices – see 0094, 0098, and 0099).
	Regarding claim 12, Paul teaches that wherein the video capture device is a part of near-end apparatus (e.g., camera - see 0089 and FIGs. 9A-B).
	Regarding claim 13, Paul in view of Mackell further teaches that recognition characteristic is a movement characteristic in a body characteristic and a boundary characteristic of the first video; and judging the at least one specific person is out the first video when the movement characteristic leaves the boundary characteristic (determining whether there is a scene change in the captured video images according to a region of interest (ROI) within the captured video content such as determining when an identified participant leaves a meeting room or is not captured in video content based upon change in movement of the identified participant to location that is at or beyond established boundary coordinates of the meeting room and/or the identified participant no longer being captured by camera within video frame(s). See 0020, 0030, and 0042).
	Regarding claim 14, Paul teaches a smart directing method, comprising: transmitting an originating direct scene to at least one remote end apparatus, so that the at least the remote end apparatus plays the original directing scene (broadcasting the live video to the client devices, e.g., second client users – see 0086-0090);
	capturing a first video from a video capture device (capturing live video via camera – see 0037, 0089); and
	triggering a transition directing mode so as to play a transition directing scene on at least one remote end apparatus when at least one specific person is out of the first video (causing a transition of broadcasting the live video to a sponsored content item on other client devices when a first client user, e.g., a live streamer, is out of the live video in response to an action of the first client user, e.g., selecting option 934- See 0088-0090, 0094, 0098, 0099, 0102, and 0105).
	Paul lacks to teach the features of detecting at least one specific person from the first video and determining whether the at least one specific person is out of the first video. Mackell teaches determining when an identified participant leaves a meeting room or is not captured in a video by detecting at least one specific participant in the video, e.g., face recognition. See FIGs. 2-3, 0027, 0028, 0030, 0035, 0036, and 0042. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul by detecting at least one specific person from a video as taught by Mackell for providing identification of specific participant in video content to enhance a viewing experience of the audiences. 
	Paul in view of Mackell teaches triggering transition of broadcasting live video to the sponsored content item when at least one specific user/participant being detected is out of the live video, e.g., leaving or not captured in the live video. See Paul: 0088-0090, 0094, 0098, 0099, 0102, and 0105; Mackell: 0020, 0030, and 0042).
	Regarding claim 15, Paul in view of Mackell teaches playing the original directing scene on the at least one remote end apparatus when the at least one specific person being detected is not out of the first video (playing at the second client user devices the live video when the first client user/participant being detected in the live video – see Paul: 0086-0090; Mackell: FIG.s 2-3, 0027, 0028, 0035, 0036).
	Regarding claim 16, Paul teaches that wherein the original directing scene comprises the first video (e.g., live video – see 0089-0090).
	Regarding claim 17, Paul teaches that wherein the at least one specific person is a live streamer (e.g., first client user – see FIGs. 9A-B and 0088).
	Regarding claim 18, Paul teaches transferring the original directing scene to the transition directing scene; and transmitting the transition directing scene to the at least one remote end apparatus, so that the at least one remote end apparatus plays the transition directing scene (interrupting the broadcast of live stream and replacing the broadcast of live video with the sponsored content item for playing at the second client user devices – see 0094, 0098, and 0099).


	Regarding claim 19, Paul in view of Mac teaches that wherein the transition directing scene is an advertising scene so as to play the advertising scene on the remote end apparatus when the at least one specific person being detected is out of the first video (playing at the second client user devices the sponsored content item, e.g., a video advertisement, when at least one specific user/participant being detected is out of the live video, e.g., leaving or not captured in the live video. See Paul: 0073, 0088-0090, 0094, 0098, 0099, 0102, and 0105; Mackell: 0020, 0030, and 0042).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421